DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 4/2/2021.
Claims 21-40 are currently pending. 
Information Disclosure Statement
The IDS filed on 3/18/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-29, 32, and 34-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodel et al. US 5,814,055.
Regarding claim 21: 
Knodel teaches a surgical instrument (10), comprising: 
(a) a shaft assembly (12); and 
(b) an end effector (13) extending distally from the shaft assembly, wherein the end effector comprises: 
(i) a first jaw (19), 
(ii) a second jaw having an anvil (22), wherein the first and second jaws are movable relative to one another between an open configuration and a closed configuration (see FIGS. 4 and 5), 
(iii) a replaceable cartridge (70) configured to a selectively couple with the first jaw, wherein the replaceable cartridge comprises: (A) a staple deck (74) defining a channel (76) and a plurality of staple openings (75), and (B) a plurality of staples each housed within a respective staple opening, 
(iv) a firing assembly configured to actuate through the channel of the staple deck in order to fire the plurality of staples against the anvil (col. 8, lines 1-12), and 
(v) a cartridge seating feature (alignment groove 77) located proximally relative to the plurality of staple openings, wherein the cartridge seating feature is configured to drive the replaceable cartridge into the first jaw to thereby seat the replaceable cartridge within the first jaw in response to the first and second jaws moving toward the closed configuration (clear from col. 10, line 48 through col. 11, line 49). 
Regarding claim 22: 
Knodel teaches the surgical instrument of claim 21, as discussed above, wherein the cartridge seating feature comprises a first feature associated with the staple deck (alignment groove 77). 
Regarding claim 23: 
Knodel teaches the surgical instrument of claim 22, as discussed above, wherein the first feature comprises a recess defined on the staple deck (alignment groove 77 is a recess). 
Regarding claim 24: 
Knodel teaches the surgical instrument of claim 23, as discussed above, wherein the cartridge seating feature comprises a second feature (alignment ribs 80) associated with the anvil, wherein the second feature is configured to fit within the recess when the anvil is in the closed configuration (col. 11, lines 1-6). 
Regarding claim 25: 
Knodel teaches the surgical instrument of claim 21, as discussed above, wherein the cartridge seating feature comprises a protrusion (alignment ribs 80 may also be considered the cartridge seating feature). 
Regarding claim 26: 
Knodel teaches the surgical instrument of claim 25, as discussed above, wherein the protrusion comprises a parabolic shape (FIG. 17 shows corners that appear to have a parabolic shape). 
Regarding claim 27: 
Knodel teaches the surgical instrument of claim 25, as discussed above, wherein the protrusion is associated with the anvil (col. 11, lines 1-6). 
Regarding claim 28: 
Knodel teaches the surgical instrument of claim 27, as discussed above, wherein the protrusion is configured to contact the staple deck while the anvil is in the closed configuration (col. 11, lines 33-41). 
Regarding claim 29: 
Knodel teaches the surgical instrument of claim 21, as discussed above, further comprising a body (11), wherein the shaft assembly (12) is interposed between the body and the end effector (13). 
Regarding claim 32: 
Knodel teaches the surgical instrument of claim 21, as discussed above, wherein the firing assembly comprises a knife (col. 7, lines 65-67). 
Regarding claim 34: 
Knodel teaches the surgical instrument of claim 21, as discussed above, further comprising a handle assembly, wherein the handle assembly comprises a trigger (17) configured to drive the anvil between the open configuration and the closed configuration. 
Regarding claim 35: 
Knodel teaches the surgical instrument of claim 21, as discussed above, wherein the first jaw defines a channel (19) dimensioned to house the replaceable cartridge (col. 8, lines 26-34). 
Regarding claims 36-40: 
Knodel teaches the surgical instrument of claims 36-40, as addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Knodel, as applied above, and further in view of Viola et al. US 2012/0193393.
Regarding claims 30-31, and 33: 
Knodel teaches the surgical instrument of claim 29, as discussed above, but does not teach wherein the body comprises a motor operable to drive the firing assembly; the firing assembly comprises a rack and a linear drive member; and the firing assembly comprises a firing beam extending proximally from the knife into the shaft assembly. 
Viola, however, discloses a similar surgical stapling/cutting instrument wherein the body comprises a motor operable to drive the firing assembly; the firing assembly comprises a rack and a linear drive member; and the firing assembly comprises a firing beam extending proximally from the knife into the shaft assembly (e.g. see [0028], [0103]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the manually operated surgical instrument Knodel by providing the body with a motor operable to drive the firing assembly, the firing assembly with a rack and a linear drive member; and the firing assembly with a firing beam extending proximally from the knife into the shaft assembly, as taught by Viola, since this would allow the motor to perform the strenuous task of operating the stapling/cutting procedures, rather than an operator’s hand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731